Citation Nr: 1758417	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased disability rating for diabetic peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling from November 4, 2005, and as 30 percent disabling from August 12, 2015.  

4.  Entitlement to an increased disability rating for diabetic peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling from September 29, 2005, and as 30 percent disabling from August 12, 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army December 1968 to July 1970.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in June 2010 and September 2010 by the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Subsequently, a May 2017 rating decision increased the Veteran's rating for right and left lower extremity neuropathy to 30 percent effective, August 12, 2015.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

The Veteran contends that his peripheral neuropathy of the right and left lower extremities are entitled to a higher disability rating in excess of 10 percent prior to August 12, 2015 and a rating in excess of 30 percent thereafter.  

The Veteran has been afforded several examination to determine the severity of his bilateral peripheral neuropathy of the lower extremities, however a clarification is needed to explain the discrepancies between the May 2014 VA examination, August 2015 VA examination, and August 2016 VA examination, and the April 2017 VA addendum opinion.  

The May 2014 VA peripheral neuropathy examination noted that the Veteran's bilateral diabetic peripheral neuropathy of the lower extremities.  The examiner noted bilateral moderate incomplete paralysis of the sciatic nerve, but noted a normal femoral nerve.  At that time, the Veteran's right and left lower extremities were also noted to have severe constant pain, moderate paresthesia, and moderate numbness.  The Veteran's muscle strength of his lower extremities was noted to be normal.  The examiner noted an absence of the Veteran's deep tendon reflexes in both knees and ankles.  Light touch/monofilament testing results provided that Veteran showed decreased function from his ankle to his toes bilaterally.  

The August 2015 VA examiner also noted bilateral diabetic peripheral neuropathy of the lower extremities.  However, the examiner provided no response as to the Veteran's sciatic nerve, but found bilateral moderate incomplete paralysis of the femoral nerve.  The examiner also documented severe levels of pain, paresthesia, and numbness in the Veteran's lower extremities.  The examiner noted no movement against resistance with bilateral knee flexion, extension, and right ankle plantar flexion, however no movement at all was observed with left plantar flexion.  Decreased deep tendon reflexes were noted in both knees and right ankle, but there was an absence of deep tendon reflex in the Veteran's left ankle.  Light touch/monofilament testing yielded decreased or absent sensory function of the Veteran's lower extremities as well.  

However, the August 2016 VA examiner provided no response as to the severity or to the nerve affected.  At that time, the Veteran reported numbness, tingling, burning and jumping of his legs every day with stammering when ambulating.  The Veteran also reported the inability to drive long distances because of numbness and burning in his lower extremities.  The examiner noted severe pain, paresthesia, and numbness in the Veteran's right and left lower extremities.  

Subsequently, an addendum opinion was requested in April 2017 to provide clarification as to the nerve affected and the severity.  The examiner provided that the Veteran only suffered from mild bilateral incomplete paralysis of the sciatic nerve of the lower extremities and provided no response as to the Veteran's femoral nerve.  The Board finds that the April 2017 VA opinion is inadequate as it did not address whether the femoral nerve was affected.  

The Board notes that clarification is needed to determine which nerve of the lower extremity is affected by the Veteran's bilateral peripheral neuropathy.  At different points in time, the VA examiners have identified the sciatic or femoral nerve as the affected nerve, but never both.  There appears to be confusion as to which nerve group is affected and the severity, thus a new VA examination is needed to determine which nerve group, or both is/are affected by the Veteran's bilateral peripheral neuropathy.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

In the present case, the Board notes that the Veteran's last VA examination of his hearing loss claim was in September 2010.  The examiner found that the Veteran did not have hearing loss for VA purposes, therefore did not provide an etiological opinion as to the Veteran's claimed bilateral hearing loss.  The Veteran now contends that the September 2010 examination is inadequate because it no longer provides a current assessment of his overall hearing acuity due to the age of the examination.  Moreover, the Veteran asserts that his exposure to harmful noise as a helicopter mechanic without hearing protection is related to his current claimed hearing loss.  

The Veteran contends that his exposure to helicopter and airplane engines is directly related to his current tinnitus.  The September 2010 VA examiner found that the Veteran's tinnitus was not related to service.  The examiner based her opinion on the Veteran's reported onset of tinnitus during the examination of thirty (30) years ago, and the absence of a significant threshold shift in the Veteran's binaural hearing thresholds from 1968 to 1989.  However, the examiner did not consider the Veteran's statement in a July 2010 VA Form 21-4138 that his tinnitus and bilateral hearing began during active duty.  Thus, a new examination is needed to address the Veteran's assertion of an onset of tinnitus during his active duty.  

VA is obligated to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that additional VA examinations are warranted to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his right and left lower diabetic extremity neuropathy.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  

The examiner should provide clarification as to which nerve of the Veteran's lower extremities is affected by his peripheral neuropathy, or both.  As noted above, the VA examinations in May 2014 and April 2017 identified sciatic as the affected nerve group.  However, the August 2015 VA examination identified the femoral nerve.  

The examiner should determine the symptomatology caused by the peripheral neuropathy of the lower extremities and should state whether it is wholly sensory or whether there are any additional findings.
The examiner should provide an opinion on the functional impact caused by the peripheral neuropathy.  

A rationale for all opinions should be provided.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current nature and etiology of the Veteran's hearing loss and tinnitus disabilities.  The claims file must be made available to and reviewed by the VA examiner.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.  

The examiner must determine whether it is at least as likely as not (a 50 percent probability or greater) that 
(a) hearing loss disability is related to active service, and
(b) tinnitus is related to active service.

The examiner should consider the lay testimony of record. 
Specifically, the examiner should address the Veteran's contention that he was exposed to high level noise as a helicopter mechanic without hearing protection during military service.  Additionally, the examiner should consider the Veteran's assertion that his hearing loss and tinnitus began in service.  See July 2010 VA Form 21-4138.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  After completing the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


